DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 fails to further limit the parent claim, independent claim 1. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
Regarding claim 27, recites the limitation of the chambers being the same shape and/or size. The examiner suggests replacing “and/or” with “at least one of”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 12, 17, 21, 23- 25, 27, 30, 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (KR20130101355A, hereinafter, Sung).
Regarding claims 1 and 3, Sung discloses an energy harvester (100, 200) for converting kinetic energy into electrical energy, the energy harvester comprising: one or more walls (250, 215-piezoelectric, 251-non piezoelectric) defining a chamber, the chamber being provided with a plurality of impactors (270) free to move within the chamber so as to impact at least one of the walls when the chamber is subjected to movement, and a transducer (piezoelectric) configured to convert the impact of the impactors on one or more of the walls into electrical energy. The impactors are provided to be freely movable in the rotary module and increase the amount of electrical energy generated by the piezoelectric element by freely moving according to an external force applied to the rotary module.
Regarding claim 8, the impactors in the chamber appear to have uniform shape and size.
Regarding claim 12, the chamber is defined by more than one wall, and not all of the walls are associated with the transducer to provide an electrical signal.
Regarding claim 17, the transducer comprises a piezoelectric transducer.
Regarding claim 21, he chamber is rotatably mountable.
Regarding claim 23, Figs. 1-7 show one or more vanes configured to impart a rotational force to the chamber when exposed to a fluid flow. 
Regarding claim 24, Sung discloses the system comprising one or more impactor lifting surfaces provided within the chamber, the one or more lifting surfaces being configured to lift one or more of the impactors within the chamber when the chamber is rotated.
Regarding claim 25, Sung discloses a plurality of chambers, at least one of which is provided with a plurality of impactors free to move within the chamber so as to impact at least one of the walls when the chamber is subjected to movement.
Regarding claim 27, Sung shows in the figures a plurality of chambers having the same shape or size. 
Regarding claim 30, the system is configured to provide electrical power in response to fluid flow.
Regarding claim 45, Sung discloses a device arranged to convert kinetic energy into electrical energy, wherein the device comprises: a chamber containing a plurality of masses which are movable within the chamber, and a piezoelectric transducer associated with the chamber; wherein the piezoelectric transducer is arranged to generate an electrical signal in response to the masses impacting a wall of the chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 11, 29, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sung.
Regarding claim 4, Sung discloses the invention as explained above, but fails to disclose the quantity of impactors provided. However, Sung discloses the impactors increase the amount of electrical energy generated by the piezoelectric element by freely moving according to an external force applied to the rotary module. Therefore, it is the Examiner's position that it would 
Regarding claim 5, Sung discloses the invention as explained above, but fails to disclose the size of impactors. It is the Examiner's position that it would have been obvious to adjust the amount of impactors as necessitated by the specific requirements of the particular application.
Regarding claim 11, Sung discloses the invention as explained above, but fails to disclose the ratio of the maximum dimension of the chamber to the mean maximum dimension of the impactors being from 3 to 20. It would have been an obvious matter of design choice to determine the dimensions of the impactors, since the applicant has not disclosed that such dimensions and ratio solve any problem or is for a particular reason. The dimensions and the ration could easily be varied as necessitated by the specific requirements of the particular application.
Regarding claim 29, Sung discloses the invention as explained above, but fails to disclose the system configured to provide electrical power responsive to vibrations having a frequency of from 0.5 to 2kHz. However, it should be noted that such limitation is not a structural limitation and therefore given little patentable weight. 
Regarding claim 46, Sung discloses the chamber being rotatably mounted in a fluid path, but fails to disclose the chamber being rotatably mounted in a liquid fuel flow path of a fuel system in an aircraft, and the chamber is configured to be rotated by liquid fluid flowing through the flow path. However, it is the examiner’s position that placing the harvester device is a liquid fluid would have been a matter of design choice and not a matter or invention. 
Regarding claim 47, Sung discloses an interior surface of the chamber being formed of a piezoelectric material, and the plurality of masses are arranged in the chamber to impact against the interior surface.
Claims 31-32 and 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Schwartz (US20100308602, hereinafter Schwartz).
Regarding claims 31-32, 43 Sung discloses the invention as explained above, but fails to disclose the energy harvester apparatus comprising an electrical load such as a sensor comprising a transmitter and a receiver. Schwartz discloses a power generation system used to power a sensor. Therefore, the use of a power harvesting device to power a sensor is old and well known in the art. 
Regarding claim 44, Sung discloses the piezoelectric power harvester can be used in an aircraft. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837

June 12, 2021